Citation Nr: 0002295	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-44 73	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active duty from September 1942 to September 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the RO, 
which, inter alia, established service connection for PTSD, 
and assigned a 10 percent evaluation for PTSD, effective from 
January 26, 1996, the date of receipt of the veteran's claim.  
The veteran timely appealed that determined to the Board.  

In November 1997, the Board rendered a decision on all other 
issues on appeal.  However, at the time, the Board remanded 
the PTSD claim for additional development, which has since 
been completed.  Because the denial of the claim has been 
continued, the case is now before the Board for resolution.

As the veteran has expressed disagreement with the initial 
rating assigned, the Board has recharacterized that issue as 
involving the propriety of the initial evaluation assigned, 
in light of the Court's recent decision in Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  Since January 1996, the date of the grant of service 
connection for PTSD, the veteran's PTSD has been manifested 
by mild to moderate anxiety, complaints of occasional combat-
related dreams, hyper-alertness and hyper-vigilance, 
avoidance, some irritability and stress intolerance, 
occasional mood shifts, mild memory loss, and sleep and 
concentration difficulty.  

3.  The veteran PTSD symptoms appear to result in social 
impairment that ranges from mild to distinct, unambiguous, or 
moderately large in degree, or, since November 7, 1996, 
impairment productive of no more than occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 30 percent evaluation for PTSD have 
been met since January 26, 1996, the effective date of the 
grant of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 1996, the RO established service connection for PTSD 
based on the evidence of record.  That evidence included, in 
pertinent part, a May 1996 VA PTSD examination report.  At 
that time, the veteran denied any problems with restricted 
affect or a foreshortened future.  However, he complained of 
difficulty falling asleep, irritability, exaggerated startle 
response, and persistent hyper-vigilance.  The veteran 
reported holding several jobs since his discharge from 
service more than 50 years ago.  However, his most recent 
occupation was that of mail-carrier, a position in which the 
veteran indicated he was able to function "pretty well" for 
a number of years.  The veteran gave a history of some 
isolation and irritability in interpersonal relationships; 
symptoms which have gradually diminished over the years.  The 
veteran expressed his belief that his divorce from his first 
wife many years ago was a result of his irritability and 
rapid changes in mood.  

On mental status examination, the veteran appeared for his 
evaluation in a timely fashion, he was friendly and 
cooperative throughout the interview, and oriented to time, 
place and person.  The veteran was able to pursue a goal 
idea; he showed no fragmentation or tangential train in 
thought; he had no underlying thought disorder; and his 
affect was stable.  He showed mild to moderate anxiety.  
Recent and remote memory were intact, as was his ability to 
perform abstractions, and there were no reported or observed 
delusions or hallucinations.  The veteran denied any suicidal 
ideation.  His ability to perform mathematical computations 
was intact.  Obsessive-compulsive symptomatology was absent, 
and there were no strong narcissistic tends or evidence of 
any underlying thinking disorder.  Judgment and insight 
appeared intact.  In summary, the VA examiner found the 
veteran's psychological profile to include recurrent 
occasional dreams (apparently of combat situations), hyper-
alertness, hyper-vigilance, a tendency to avoid anything that 
might recall combat trauma, difficulty sleeping, and 
difficulty concentrating, as well as a background of mild to 
moderate anxiety.  It was also observed that these PTSD 
symptoms were more active in the past, and are currently mild 
to moderate in severity.  No major depressive pathology was 
noted.  The diagnosis was PTSD, mild.  

On VA examination in October 1996, the veteran reported 
avoidance of activities and situation that might arouse 
recollections of his combat experiences.  He reported 
disturbances in sleep, which consisted of intermittent 
awakening with feelings of fear and associated perspiration; 
however, it was reported that this has grown less intense 
with the passage of time.  The veteran also reported some 
restriction of affect, feeling of a foreshortened future, 
irritability, problems with concentration, mild exaggerated 
startle response and hyper-vigilance.  The veteran reported 
that he retired at the age of 63, because of his loss of 
interest, but primarily because of other physical problems 
not associated with PTSD.  

On mental status examination, there was mild to moderate 
amount of floating anxiety.  The veteran's PTSD 
symptomatology was thought to include sleep pattern problems, 
difficulty concentrating, some restriction of affect, a 
degree of hyper-alertness, and hyper-vigilance, irritability, 
and stress intolerance.  Further evaluation revealed moderate 
penetration through to his employability and interpersonal 
relationships.  The examiner indicated that persistent 
tinnitus and hearing loss, as well as his shoulder and elbow 
pain enhanced the veteran's stress.  The veteran gave no 
history of any treatment for PTSD.  The diagnosis was PTSD, 
moderate severity.  

On VA PTSD examination in June 1998, the veteran reported 
frequent nightmares and flashbacks, which have since 
diminished to one per month, each.  The veteran reported 
avoidance of thought, feelings, activities, and situations 
that would arouse recollections of wartime trauma.  Upon 
discharge the veteran had markedly diminished interest in 
significant activities, and reduced range or affect, which 
has since tended to diminish over time.  Presently, the 
veteran complained of some mood shifts, mild irritability, 
sleep pattern problems, startle response, hyper-vigilance, 
and decreased concentration.  

On mental status examination, the veteran was moderately 
anxious with no marked depression and a stable mood.  In 
spite of recent medication, his recent memory had undergone 
some erosion.  It was felt that the veteran's PTSD had been 
moderate for the first five to ten years after discharge, 
with current physical problems.  It was recommended that the 
veteran receive treatment for his associated anxiety.  The 
diagnosis was PTSD, moderate in severity.  A Global 
Assessment of Functioning (GAF) Score of 65-70 was assigned.  


II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for increase for PTSD is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3. The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  In 
the former case, the Court held, the rule of Francisco v. 
Brown (7 Vet. App. 55, 58 (1994)), that the current level of 
disability is of primary importance when assessing an 
increased rating claim, applies.  In the latter case, 
however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."  

In the instant case on appeal, the RO has issued a statement 
of the case (SOC) and supplemental statements of the case 
(SSOC's) that do not explicitly reflect consideration of the 
propriety of the initial rating, or include discussion of 
whether "staged rating" would be appropriate in the 
veteran's case.  However, the Board does not consider it 
necessary to remand this claim to the RO for issuance of a 
statement of the case on this issue.  This is because the RO 
has issued determinations not only in July 1996, but also in 
December 1996 and September 1998, each of which reflects 
consideration of additional evidence, as it has been 
received, under the applicable rating criteria.  Thus, the RO 
effectively considered the appropriateness of its initial 
evaluation under the applicable rating criteria in 
conjunction with the submission of additional evidence at 
various times while the appeal was pending.  The Board 
considers this to be tantamount to consideration of whether 
" staged rating" is appropriate; thus, a remand of this 
case would not produce a markedly different analysis on the 
RO's part, or give rise to markedly different arguments on 
the veteran's part, particularly given the Board's favorable 
disposition of the issue on appeal.

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Under this 
formula, a 10 percent evaluation was assigned for PTSD that 
results in mild social and industrial impairment; the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce mild social impairment.  

A 30 percent evaluation was assigned upon a showing of a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite social impairment.  The term 
"definite" has been defined as "distinct, unambiguous, and 
moderately large in degree," and as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93, 59 
Fed. Reg. 4752 (1994).  See also Hood v. Brown, 4 Vet. App. 
301 (1993).  

A 50 percent evaluation was assigned where an ability to 
establish or maintain effective or favorable relationships 
with people was shown to be considerably impaired, by reason 
of psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels so reduced as to result in considerable 
industrial impairment.  

A 70 percent evaluation was warranted where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was shown to be severely impaired, 
or by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in severe industrial impairment.  

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  These criteria represent 3 independent 
bases for granting a 100 percent evaluation.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996). 

Under the revised criteria, set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998), a 10 percent evaluation is 
assigned for PTSD demonstrated to include mild or transient 
symptoms with decreased work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A 30 percent evaluation is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).  

Where there is demonstration of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, circumstantial, 
circumlocutory or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks), 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

The Board notes, initially, that comments by recent examiners 
suggest that the veteran's PTSD may have been more severe 
prior to the grant of service connection for that condition. 
Indeed, the October 1996 VA examiner indicated that the 
veteran's symptoms have diminished over time. However, 
inasmuch as service connection for PTSD has been granted 
effective January 26, 1996, and the veteran has disagreed 
with the initial 10 percent evaluation then assigned, that is 
the extent of the Board's inquiry.  In other words, the Board 
may only consider the level of impairment resulting from PTSD 
at, and since, the time of the grant of service connection. 

Considering the medical evidence of set forth above, the 
Board notes that since January 26, 1996 (the date of the 
grant of service connection for PTSD), the veteran's PTSD has 
been manifested by mild to moderate anxiety, complaints of 
occasional combat-related dreams, hyper-alertness and hyper-
vigilance, avoidance, some irritability and stress 
intolerance, occasional mood shifts, mild memory loss, and 
sleep and concentration difficulty.  Applying these facts to 
the relevant rating criteria, the Board finds that these 
symptoms appear to result in social and industrial impairment 
that ranges from mild to distinct, unambiguous, or moderately 
large in degree, under the former criteria.  While an 
examiner's assessment of disability is not, in and of itself, 
dispositive of the question of the appropriate evaluation to 
be assigned a disability (see 38 C.F.R. § 4.129 (1996)), it 
is interesting to note that a VA examiner in May 1996 
assessed the veteran's psychiatric impairment as mild, noting 
that he did not then appear to have any major depressive 
pathology at that time, although the examiner noted that the 
veteran's anxiety was then mild to moderate.  Five months 
later, in October 1996, the VA examiner assessed moderate 
psychiatric impairment, and an assessment of moderate 
disability also was made, most recently, in connection with 
the June 1998 examination.  The "mild to moderate" 
assessment is consistent with the June 1998 examiner's 
assignment of a GAF of 65-70 [which according to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, is indicative of 
level of impairment falling between mild symptoms (e.g., 
depressed mood and mild insomnia, although generally 
functioning pretty well) and moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks).

Applying the criteria in effect as of November 7, 1996 (the 
effective date of the revised rating criteria), the symptoms 
described above appear to reflect no more than an than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, for which 
a 30 percent evaluation is assignable under the revised 
criteria.  In this regard, the Board notes that while there 
is no specific medical evidence that the veteran experiences 
suspiciousness or panic attacks, several of his other 
symptoms, such as depressed mood, anxiety, chronic sleep 
impairment, and mild memory loss, are specifically mentioned 
in the 30 percent rating criteria. 

Thus, with resolution of all reasonable doubt in the 
veteran's favor, the Board finds that, since the date of the 
grant of service connection, the criteria for a 30 percent 
evaluation under the former rating criteria, and, since 
November 7, 1996, the criteria for a 30 percent evaluation 
under the revised criteria, have been met; hence, that is the 
evaluation that must be assigned.  However, assignment of a 
higher evaluation under either the former or the revised 
criteria is not warranted on the basis of the pertinent 
evidence of record.  The record simply does not demonstrate 
at least considerable impairment, or at least occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; or 
impaired judgment and/or abstract thinking.  The record also 
shows the veteran has received no treatment for the symptoms 
of his PTSD (although this was recommended on most recent VA 
examination).  Hence, the criteria for assignment of at least 
the next higher 50 percent evaluation, under either the 
former or the revised applicable criteria, have not been met.

The above decision is based upon consideration of applicable 
provisions of the rating schedule.  Additionally, however, 
there is no showing that the veteran's disability currently 
under consideration reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that the disability is not objectively shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned ratings).  In this regard, the 
Board notes that the veteran is shown to have maintained his 
employment during his post-service years.  While he has 
asserted that his assertions that his PTSD has significantly 
restricted him in choosing "safer" less riskier employment 
(apparently, to include impairment in his ability to excess 
in more advanced positions other than U.S. mail-carrier), 
there is nothing to support this contention, or evidence 
indicating that his employment is marginal (see 38 C.F.R. 
§ 4.16).  Moreover, the condition is not shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 30 percent evaluation for PTSD is 
granted.




REMAND

The instant appeal initially included a claim for service 
connection for disability claimed as ear infections.  In 
November 1997, the Board established service connection for 
bilateral otitis media, and the RO implemented this decision 
in April 1998.  In May 1998, the veteran's representative 
expressed disagreement with the propriety of the initial 
grant of a noncompensable evaluation for service-connected 
bilateral otitis medica.  To date, there is no evidence that 
the appellant has been furnished a Statement of Case (SOC) on 
the issues of the propriety of the initial and current 
noncompensable evaluation assigned for service-connected 
bilateral otitis media.  As the filing of a notice of 
disagreement (NOD) places a claim in appellate status, the 
United States Court of Appeals for Veterans Claims (the 
Court) has held that the RO's failure to issue a SOC is a 
procedural defect requiring a remand to the RO.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v 
Gober, 10 Vet. App. 433, 436 (1997); Godfrey v. Brown, 5 Vet. 
App. 127, 132 (1993).  See also Archibold v. Brown, 9 Vet. 
App. 124, 130 (1996).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action. 

1.  The RO should furnish to the veteran 
and his attorney a Statement of the Case 
(SOC) on the issue of the propriety of 
the initial noncompensable evaluation 
assigned for service-connected bilateral 
otitis media.  The SOC should include a 
discussion of all relevant evidence 
considered, and citation to all pertinent 
law and regulations.  Thereafter, the 
appropriate period for response should be 
provided.

2.  The veteran and his representative 
are hereby reminded that appellate review 
of this issue may only be obtained if a 
timely substantive appeal, perfecting an 
appeal of this matter to the Board, is 
filed.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



